 1                            UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Christopher D. Mack,                             Case No.: 2:17-cv-2239APG-EJY

 4                           Plaintiff,             ORDER DISMISSING DEFENDANT
                                                    JAKE MURPHY
 5 v.
                                                    [ECF No. 23]
 6 Romero Aranas, et al.,

 7                           Defendants.

 8         On September 24, 2019, the plaintiff was advised by the court (ECF No. 23) that this

 9 action would be dismissed without prejudice as to defendant Jake Murphy unless on or before

10 October 24, 2019, he filed proper proof of service or showed good cause why service was not

11 made. The plaintiff has failed to file proof of service nor shown good cause. Nor has he shown

12 cause why this action should not be dismissed without prejudice as to Mr. Murphy for failure to

13 effect timely service pursuant to FRCP 4(m).

14         IT IS HEREBY ORDERED that this action is DISMISSED without prejudice as to

15 defendant Jake Murphy.

16         Dated: October 28, 2019.

17

18                                                     ________________________________
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23
